Appeal
from C. A. 7th Cir. Judgment vacated and case remanded for further consideration in light of Hamling v. United States, 418 U. S. 87 (1974), and the decision of the Supreme Court of Wisconsin in State ex rel. Chobot v. Circuit Court, 61 Wis. 2d 354, 212 N. W. 2d 690 (1973). Mr. Justice Douglas, being of the view that any state or federal ban on, or regulation of, obscenity is prohibited by the Constitution, Roth v. United States, 354 U. S. *1015476, 508-514 (Douglas, J., dissenting); Miller v. California, 413 U. S. 15, 42-47 (Douglas, J., dissenting); Paris Adult Theatre I v. Slaton, 413 U. S. 49, 70-73 (Douglas, J., dissenting), and that the Constitution prohibits retroactive application of judicially improvised obscenity standards, Miller v. California, supra, at 37-42, would affirm the judgment below.
Mr. Justice Brennan, Mr. Justice Stewart, and Mr. Justice Marshall would affirm the judgment.